Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a pixel circuit and a display device. The pixel circuit includes: a data writing circuit, a storage capacitor circuit, a driving circuit, a light-emitting duration control circuit, and a light-emitting device, where the data writing circuit is configured to, in response to a gate driving signal, write a display data voltage on a display data line to a control end of the driving circuit; a first end of the storage capacitor circuit is electrically connected to a control end of the driving circuit; the light-emitting duration control circuit is configured to, in response to a duration data voltage provided by a duration data line, turn on or turn off an electrical connection between the second end of the driving circuit and the light-emitting device, to control a light-emitting duration of the light-emitting device.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit including, inter alia, 
the data writing circuit is configured to, in response to a gate driving signal provided by a gate line, write a display data voltage on a display data line to a control end of the driving circuit; 
a first end of the storage capacitor circuit is electrically connected to a control end of the driving circuit, and a second end of the storage capacitor circuit is electrically connected to a first voltage end; 
a first end of the driving circuit is electrically connected to a power supply voltage line, a second end of the driving circuit is electrically connected to the light-emitting device via the light emitting duration control circuit, and the driving circuit is configured to, in response to a potential of a control 
the light-emitting duration control circuit is configured to, in response to a duration data voltage provided by a duration data line, turn on or turn off an electrical connection between the second end of the driving circuit and the light-emitting device, to control a light-emitting duration of the light-emitting device, 
wherein the light-emitting duration control circuit comprises a switch control circuit, a duration data voltage writing circuit and a holding capacitor circuit, 
wherein the duration data voltage writing circuit is configured to, in response to a duration control signal provided by a duration control line, write the duration data voltage provided by the duration data line to a first end of the holding capacitor circuit; the first end of the holding capacitor circuit is electrically connected to a control end of the switch control circuit, and a second end of the holding capacitor circuit is electrically connected to a second voltage end; the switch control circuit is configured to, in response to a potential of the first end of the holding capacitor circuit, turn on or turn off the electrical connection between the second end of the driving circuit and the light-emitting device, of claim 1 (fig. 3); and 
wherein the data writing circuit is configured to, in response to a gate driving signal provided by a gate line, write a display data voltage on a display data line to a control end of the driving circuit; 
a first end of the storage capacitor circuit is electrically connected to a control end of the driving circuit, and a second end of the storage capacitor circuit is electrically connected to a first voltage end; 
a first end of the driving circuit is electrically connected to a power supply voltage line, a second end of the driving circuit is electrically connected to the light-emitting device via the light emitting duration control circuit, and the driving circuit is configured to, in response to a potential of a control 
 Reply to Office Action of May 3, 2021OIUS2020466CNthe light-emitting duration control circuit is configured to, in response to a duration data voltage provided by a duration data line, turn on or turn off an electrical connection between the second end of the driving circuit and the light-emitting device, to control a light-emitting duration of the light-emitting device, 
the first end of the driving circuit is electrically connected to the power supply voltage line via the light-emitting control circuit, and the light-emitting control circuit is configured to, in response to a light-emitting control signal provided by a light-emitting control line, enable the first end of the driving circuit to electrically connect to the power supply voltage line, of claim 16 (fig. 5).
Zhang et al. (US 2020/0279524) relates to a method for driving circuit, a display panel, and a display device. The method includes: in a data writing stage, transmitting data signal voltage to a gate electrode of the driving transistor in response to a scan signal in a first scan signal line; in a light-emitting stage, turning on a driving path connecting the driving transistor to the light-emitting device, and making the driving transistor generate a driving current based on the voltage of the gate electrode in the driving transistor to drive the light-emitting device to emit light, in response to a light-emitting signal in a light-emitting signal line; and in a compensation stage, compensating the voltage of the gate electrode in the driving transistor by using a first power signal voltage. The light-emitting stage and the compensation stage overlap with each other, and a starting time of the compensation stage is after a starting time of the light-emitting stage.  Zhang does not teach nor suggest the structures of pixel circuits as cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628